Case 1:21-cv-00055-MSM-LDA Document 1 Filed 01/28/21 Page 1 of 3 PageID #: 1




                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF RHODE ISLAND

TERICK AZEEZ
     Plaintiff(s)

VS.                                                                    C.A. NO. 1:21-cv-55

LIFESPAN CORPORATION
      Defendant(s)

                                         NOTICE OF REMOVAL

        Defendant Lifespan Corporation1 files this Notice of Removal in accordance with 28

U.S.C. §§ 1441 and 1446 and hereby remove to this Court the above action pending in the Rhode

Island Superior Court in Providence County (“the Action”). Removal is proper for the

following reasons:


        1.       The Action was commenced on or about January 8, 2021 in the Rhode Island

Superior Court for Providence County. The Action is captioned Terick Azeez v. Lifespan

Corporation, C.A. No. PC-2021-00118. A true and accurate copy of Plaintiff’s Complaint is

attached hereto as Exhibit A.

        2.       Plaintiff filed an Amended Complaint on January 8, 2021.

        3.       Defendant Lifespan was served with the Summons and Amended Complaint on

January 12, 2021.

        4.       A true and accurate copy the Summons and Amended Complaint served upon the

Defendant are attached hereto as Exhibit B.




1
 Defendant Lifespan Corporation is not a proper party to this matter because it did not employ or contract with the
Plaintiff. Plaintiff was in the employ of Rhode Island Hospital.
Case 1:21-cv-00055-MSM-LDA Document 1 Filed 01/28/21 Page 2 of 3 PageID #: 2




       5.        The Plaintiff also filed a Claim of Jury Trial a copy of which is attached hereto as

Exhibit C. The documents attached hereto as Exhibits A, B and C represent the entirety of the

pleadings and filings in the Action as of the filing of this Notice of Removal.

       6.        This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b) inasmuch

as it has been filed within thirty (30) days of the date on which the Defendant was served with

the Complaint.

       7.        This Court has original “federal question” jurisdiction over this action pursuant to

28 U.S.C. § 1331 because the Complaint states a cause of action under the Fair Credit Report

Act, 15 U.S.C. 8 1681 et seq. (Ex. A.).

       8.        Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be filed

with the Clerk of the Providence County Superior Court in accordance with the Notice of Filing

Notice of Removal, attached hereto as Exhibit D. A copy of both Notices will be served upon

Plaintiff’s counsel.

       9.        In accord with Local Rule Gen 303, a civil cover sheet is filed in conjunction with

this Notice of Removal.


                                                       LIFESPAN CORPORATION
                                                       By Its Attorney,


                                                         /s/ James A. Musgrave
                                                       James A. Musgrave (#6640)
                                                       ROBERTS, CARROLL, FELDSTEIN &
                                                       PEIRCE, INC.
                                                       Ten Weybosset Street, 8th Floor
                                                       Providence, RI 02903
                                                       401-521-7000 FAX 401-521-1328
                                                       jmusgrave@rcfp.com




                                                 -2-
Case 1:21-cv-00055-MSM-LDA Document 1 Filed 01/28/21 Page 3 of 3 PageID #: 3




                                      CERTIFICATION

       I, James A. Musgrave, hereby certify that on January 28, 2021, I served the
foregoing by causing a true and correct copy of the same to be sent by operation of the Court’s
ECF System to the following:


Vicki J. Bejma, Esq.
Stephen M. Robinson, Esq.
ROBINSON & CLAPHAM
123 Dyer Street, Suite 135
Providence, RI 02903




                                                    /s/ James A. Musgrave




JAM:jam
5375-21 (3682541)
1/28/2021




                                              -3-
